ARNOT, Justice,
dissenting.
I must respectfully dissent. In order to establish unlawful possession of a controlled substance in a joint possession case, the State must prove two elements: (1) that the accused exercised care, custody, and control over the contraband and (2) that the accused knew the matter possessed was contraband. We use “affirmative links” to prove the two elements.
In the case before us, the majority has listed what it believes to be the affirmative links to establish unlawful possession. However, all but one of the affirmative links relied upon by the majority merely prove that the accused knew the matter possessed was contraband.
The majority finds that appellant’s driving the automobile is the “affirmative link” showing that appellant exercised care, custody, or control over the contraband. There were no furtive gestures or any other affirmative links to connect appellant with management over the contraband.
The majority fears that, in all future joint possession cases, the driver can escape culpability by saying, “1 knew it was there but I was just driving.” I disagree with the majority’s alarm. I cannot hold that driving an automobile, knowing that contraband is in it, alone is sufficient to exercise control over the contraband. Does the driver exercise control over all of the contents of a vehicle merely because he is driving? Should a passenger be in a better position to deny culpability of contraband in an automobile than the driver? Because I do not think so, I respectfully dissent. I would reverse the conviction.